DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.     Claims 1, 4, 5, 10, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paramsivam (US 20170317932 A1) and Almasamoum (US 20200313970 A1) in view of Sturrock (US 2006/0039350 A1).


Regarding claim 1, Paramsivam teaches a method comprising:
 determining, by a network device intermediary between a client device and a server, network conditions on a virtual network (see para 0055 “One or more appliances 200 may be located at any point in the network or network communications path between a client 102 and a server 106.”; see para 0086 “monitoring agent 197 may monitor, measure and manage the performance of the delivery of applications”)  ; the network device supporting the virtual network between the client device and an application provided by a delivery agent of the server (see para 0072 “ the appliance 200 provides a secure virtual private connection from a first network 104 of the client 102 to the second network 104’ of the server 106 such as SSL VPN connection”; see para 0071 “a server 106 includes an application delivery system 190”; see para 0129 “the appliance 200 establishes a VPN or SSL VPN connection based on the policy engine's 236 policies .. the appliance 200 controls the flow of network traffic and communication sessions based on policies of the policy engine 236. For example, the appliance 200 may control the access to.. application or data file based on the policy engine 236.”)[ appliance 200 is interpreted as network device, which supports VPN, interpreted to be virtual channels]; the virtual network to communicate streams of packets for the application (See para 0263 “For example, a client computing device can transmit a packet through a network towards a server”; see para 0008 “the ADC can receive data packets or network traffic from a client and forward the data packets to a destination”; see para 0072 “ the appliance 200 provides a secure virtual private connection from a first network 104 of the client 102 to the second network 104’ of the server 106 such as SSL VPN connection” see para 0129 “the appliance 200 establishes a VPN or SSL VPN connection based on the policy engine's 236 policies .. the appliance 200 controls the flow of network traffic and communication sessions based on policies of the policy engine 236. For example, the appliance 200 may control the access to.. application or data file based on the policy engine 236.”) [ where ADC is defined as a device intermediary to the servers of the cloud environment and client devices, such as an application delivery controller (ADC) in para 0005 and since appliance (intermediary device) is connects server and client using VPN, therefore Virtual channel communicate packets; the network device creates VPN/ virtual channel and enable/ support the communication/ transmission of application  ); 
transmitting, by the network device to the delivery agent, metadata indicative of the determined network conditions for the application; (see para 0081 “ In other embodiments, the monitoring agent 197 monitors, measures and collects data based upon detection of any type and form of event. The monitoring agent 197 may report or provide any monitored, measured or collected data to the monitoring service 198”. See para 0082 “monitoring agent 197 monitors and measures bandwidth utilization.”; See para 0080 “the monitoring server 106A may include any type and form performance monitoring service 198.”; see para 0086 “monitoring agent 197 may monitor, measure and manage the performance of the delivery of applications.”)[monitoring agent 197 is part of Appliance and monitoring device is part of server ; therefore reporting (interpreted to be transmitting)  of data such bandwidth utilization (interpreted as metadata) from the monitoring agent 197 to monitoring agent 198 is interpreted as transmitting metadata from the network device to the appliance.] .
Paramsivam teaches virtual network but not plurality of virtual channels;
Paramsivam doesn’t teach causing by the network device, by the delivery agent  of the server to update, a packet transmission configuration of at least one of the plurality of virtual channels for the application provided by the delivery agent of the server, the update of the packet transmission configuration being in response to receipt, by the delivery agent, of the metadata from the network device. 
Almasamoum teaches Network conditions of Plurality of virtual channel ( see para 0085 “VPN network connectivity information can be determined for the VPN network connectivity bundle (Step 435)”; see para 0056 “The VPN connectivity bundle can include a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN”) [a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN are interpreted as Plurality of virtual channel]
causing by the network device… to update, a packet transmission configuration of at least one of the plurality of virtual channels for the application provided by the delivery agent of the server, the update of the packet transmission configuration being in response to receipt, by the delivery agent, of the metadata from the network device. (see para 0047 “The controller 30 can include a server”; see para 0089 “the requested change can be made to the connectivity link in the VPN network connectivity bundle based on the received connectivity link change instruction”; see para 0048 “The request can be processed within the controller 30, which can assess the requested bandwidth change (for example, upgrade or downgrade), calculate the sum of bandwidth allocations (with the requested change) for all connectivity links provisioned in the VPN (for example, by the controller 30)”; see para 0056 “The VPN connectivity bundle can include a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN.”)[ since VPN has plurality of links, therefore VPN is interpreted as plurality of virtual channels; the requested change can be made to the connectivity link in the VPN network connectivity bundle based on the received connectivity link change instruction, since the connectivity link is interpreted to be a virtual channel in VPN( interpreted to be plurality of virtual channel]  ]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005).	
Modified Paramsivam teaches causing by the network device….. to update a packet transmission configuration however it doesn’t teach causing by the network device, by the delivery agent  of the server to update, a packet transmission configuration.
Sturrock (US 2006/0039350 A1)  teaches causing by the network device, by the delivery agent  of the server to update, a packet transmission configuration. (See para 0191 “he real time data server 502 periodically supplies to application server 501 updates of certain network condition indicators, which in this example comprise the current effective bandwidth, given by the amount of data being sent per second, the amount of data in one or more buffers, and the current round trip time. (In this sense, network includes the real time data server and the client, as well as the Internet, mobile telephony network or LAN, or any other networks in between.) The values of these indicators provide to the application server 502 information regarding the amount of data that can be sent to this client. The applications 3304 to 3309 then use this information to determine how much information of what type should be sent and at what speed”).[ real time data server is interpreted as network device, that supplies application server a current effective bandwidth (interpreted as metadata); how much information of what type should be sent and at what speed is interpreted as packet transmission configuration (data transmission rate) that is updated by the server and it is shown in the art Paramsivam that server that delivery agent.]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to achieve effective communication. (Sturrock: see para 0005).	
	

Regarding claim 10, Paramsivam teaches a network device (see para 0058 “appliances 200”) comprising:
at last one processing configured to:
 determine network conditions on virtual network, (see para 0086 “monitoring agent 197 may monitor, measure and manage the performance of the delivery of applications”) ; the network device supporting virtual network between the client device and an application  provided delivery agent of the server (see para 0072 “ the appliance 200 provides a secure virtual private connection from a first network 104 of the client 102 to the second network 104’ of the server 106 such as SSL VPN connection”; see para 0071 “a server 106 includes an application delivery system 190”; see para 0129 “the appliance 200 establishes a VPN or SSL VPN connection based on the policy engine's 236 policies .. the appliance 200 controls the flow of network traffic and communication sessions based on policies of the policy engine 236. For example, the appliance 200 may control the access to.. application or data file based on the policy engine 236.”)[ appliance 200 is interpreted as network device, which supports VPN, interpreted to be virtual channels]; the virtual network communicate streams of packets (See para 0263 “For example, a client computing device can transmit a packet through a network towards a server”; see para 0008 “the ADC can receive data packets or network traffic from a client and forward the data packets to a destination”; see para 0072 “ the appliance 200 provides a secure virtual private connection from a first network 104 of the client 102 to the second network 104’ of the server 106 such as SSL VPN connection”) [ where ADC is defined as a device intermediary to the servers of the cloud environment and client devices, such as an application delivery controller (ADC) in para 0005 and since appliance (intermediary device) is connects server and client using VPN, therefore Virtual channel communicate packets); 
transmit, to the delivery agent, metadata indicative of the determined network conditions for the application; (see para 0081 “ In other embodiments, the monitoring agent 197 monitors, measures and collects data based upon detection of any type and form of event. The monitoring agent 197 may report or provide any monitored, measured or collected data to the monitoring service 198”. See para 0082 “monitoring agent 197 monitors and measures bandwidth utilization.”; See para 0080 “the monitoring server 106A may include any type and form performance monitoring service 198.”; see para 0086 “monitoring agent 197 may monitor, measure and manage the performance of the delivery of applications.”)[monitoring agent 197 is part of Appliance and monitoring device is part of server ; therefore reporting (interpreted to be transmitting)  of data such bandwidth utilization (interpreted as metadata) from the monitoring agent 197 to monitoring agent 198 is interpreted as transmitting metadata from the network device to the appliance.] .
Paramsivam teaches virtual network but not plurality of virtual channels;
Paramsivam doesn’t teach cause the delivery agent  of the server to update, a packet transmission configuration of at least one of the plurality of virtual channels for the application provided by the delivery agent of the server, the update of the packet transmission configuration being in response to receipt, by the delivery agent, of the metadata from the network device. 
Almasamoum teaches Network conditions of Plurality of virtual channel ( see para 0085 “VPN network connectivity information can be determined for the VPN network connectivity bundle (Step 435)”; see para 0056 “The VPN connectivity bundle can include a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN”) [a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN are interpreted as 
cause… to update a packet transmission configuration of at least one of the plurality of virtual channels for the application provided by the delivery agent of the server, the update of the packet transmission configuration being in response to receipt, by the delivery agent, of the metadata from the network device. (see para 0047 “The controller 30 can include a server”; see para 0089 “the requested change can be made to the connectivity link in the VPN network connectivity bundle based on the received connectivity link change instruction”; see para 0048 “The request can be processed within the controller 30, which can assess the requested bandwidth change (for example, upgrade or downgrade), calculate the sum of bandwidth allocations (with the requested change) for all connectivity links provisioned in the VPN (for example, by the controller 30)”; see para 0056 “The VPN connectivity bundle can include a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN.”)[ since VPN has plurality of links, therefore VPN is interpreted as plurality of virtual channels; the requested change can be made to the connectivity link in the VPN network connectivity bundle based on the received connectivity link change instruction, since the connectivity link is interpreted to be a virtual channel in VPN( interpreted to be plurality of virtual channel]  ]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005).	
Modified Paramsivam teaches cause to update a packet transmission configuration however it doesn’t teach cause the delivery agent of the server to update a packet transmission configuration.
Sturrock (US 2006/0039350 A1)  teaches cause the delivery agent  of the server to update a packet transmission configuration. (See para 0191 “he real time data server 502 periodically supplies to application server 501 updates of certain network condition indicators, which in this example comprise the current effective bandwidth, given by the amount of data being sent per second, the amount of data in one or more buffers, and the current round trip time. (In this sense, network includes the real time data server and the client, as well as the Internet, mobile telephony network or LAN, or any other networks in between.) The values of these indicators provide to the application server 502 information regarding the amount of data that can be sent to this client. The applications 3304 to 3309 then use this information to determine how much information of what type should be sent and at what speed”).[ real time data server is interpreted as network device, that supplies application server a current effective bandwidth (interpreted as metadata); how much information of what type should be sent and at what speed is interpreted as packet transmission configuration (data transmission rate) that is updated by the server and it is shown in the art Paramsivam that server that delivery agent.]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to achieve effective communication. (Sturrock: see para 0005).	
	
Regarding claim 17, Paramsivam teaches a non- transitory computer readable storing program instructions for causing one or more processors (See para 0355 “The term "article of manufacture" as used herein is intended to encompass code or logic accessible from and embedded in one or more computer-readable devices”) to:
 determine network conditions on virtual network, (see para 00162 “.. the appliance 200 detects a congestion condition such as long round trip times or high packet loss”)  ; the network device supporting a virtual network between the client device and an application provided by a delivery agent of the server (see para 0072 “ the appliance 200 provides a secure virtual private connection from a first network 104 of the client 102 to the second network 104’ of the server 106 such as SSL VPN connection”; see para 0071 “a server 106 includes an application delivery system 190”; see para 0129 “the appliance 200 establishes a VPN or SSL VPN connection based on the policy engine's 236 policies .. the appliance 200 controls the flow of network traffic and communication sessions based on policies of the policy engine 236. For example, the appliance 200 may control the access to.. application or data file based on the policy engine 236.”)[ appliance 200 is interpreted as network device, which supports VPN, interpreted to be virtual channels] the virtual network communicate streams of packets (See para 0263 “For example, a client computing device can transmit a packet through a network towards a server”; see para 0008 “the ADC can receive data packets or network traffic from a client and forward the data packets to a destination”; see para 0072 “ the appliance 200 provides a secure virtual private connection from a first network 104 of the client 102 to the second network 104’ of the server 106 such as SSL VPN connection”) [ where ADC is defined as a device intermediary to the servers of the cloud environment and client devices, such as an application delivery controller (ADC) in para 0005 and since appliance (intermediary device) is connects server and client using VPN, therefore Virtual channel communicate packets); 
transmit, to the delivery agent, metadata indicative of the determined network conditions for the application; (see para 0081 “ In other embodiments, the monitoring agent 197 monitors, measures and collects data based upon detection of any type and form of event. The monitoring agent 197 may report or provide any monitored, measured or collected data to the monitoring service 198”. See para 0082 “monitoring agent 197 monitors and measures bandwidth utilization.”; See para 0080 “the monitoring server 106A may include any type and form performance monitoring service 198.”; see para 0086 “monitoring agent 197 may monitor, measure and manage the performance of the delivery of applications.”)[monitoring agent 197 is part of Appliance and monitoring device is part of server ; therefore reporting (interpreted to be transmitting)  of data such bandwidth utilization (interpreted as metadata) from the monitoring agent 197 to monitoring agent 198 is interpreted as transmitting metadata from the network device to the appliance.] .
Paramsivam teaches virtual network but not plurality of virtual channels;
Paramsivam doesn’t teach cause the delivery agent  of the server to update, a packet transmission configuration of at least one of the plurality of virtual channels for the application provided by the delivery agent of the server, the update of the packet transmission configuration being in response to receipt, by the delivery agent, of the metadata from the network device. 
Almasamoum teaches Network conditions of Plurality of virtual channel ( see para 0085 “VPN network connectivity information can be determined for the VPN network connectivity bundle (Step 435)”; see para 0056 “The VPN connectivity bundle can include a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN”) [a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN are interpreted as plurality of virtual channels]
Cause…. to update a packet transmission configuration of at least one of the plurality of virtual channels for the application provided by the delivery agent of the server, the update of the packet transmission configuration being in response to receipt, by the delivery agent, of the metadata from the network device. (see para 0047 “The controller 30 can include a server”; see para 0089 “the requested change can be made to the connectivity link in the VPN network connectivity bundle based on the received connectivity link change instruction”; see para 0048 “The request can be processed within the controller 30, which can assess the requested bandwidth change (for example, upgrade or downgrade), calculate the sum of bandwidth allocations (with the requested change) for all connectivity links provisioned in the VPN (for example, by the controller 30)”; see para 0056 “The VPN connectivity bundle can include a plurality of provisioned links between the node 10 and the plurality of branch nodes 40 that form the VPN.”)[ since VPN has plurality of links, therefore VPN is interpreted as plurality of virtual channels; the requested change can be made to the connectivity link in the VPN network connectivity bundle based on the received connectivity link change instruction, since the connectivity link is interpreted to be a virtual channel in VPN( interpreted to be plurality of virtual channel]  ]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005).	
Modified Paramsivam teaches cause to update a packet transmission configuration however it doesn’t teach cause the delivery agent of the server to update a packet transmission configuration.
Sturrock (US 2006/0039350 A1)  teaches cause the delivery agent  of the server to update a packet transmission configuration. (See para 0191 “he real time data server 502 periodically supplies to application server 501 updates of certain network condition indicators, which in this example comprise the current effective bandwidth, given by the amount of data being sent per second, the amount of data in one or more buffers, and the current round trip time. (In this sense, network includes the real time data server and the client, as well as the Internet, mobile telephony network or LAN, or any other networks in between.) The values of these indicators provide to the application server 502 information regarding the amount of data that can be sent to this client. The applications 3304 to 3309 then use this information to determine how much information of what type should be sent and at what speed”).[ real time data server is interpreted as network device, that supplies application server a current effective bandwidth (interpreted as metadata); how much information of what type should be sent and at what speed is interpreted as packet transmission configuration (data transmission rate) that is updated by the server and it is shown in the art Paramsivam that server that delivery agent.]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to achieve effective communication. (Sturrock: see para 0005).	
	
	Regarding claims 4, 13, 20, Paramsivan doesn’t  teach wherein updating the packet transmission configuration comprises changing an allocation of network resources to apply to the virtual channels. 
Almasamou teaches wherein updating the packet transmission configuration comprises changing an allocation of network resources to apply to the plurality of virtual channels.(  see para 0087 “applying the request to change the bandwidth allocation to the current bandwidth value and changing the bandwidth allocation for said connectivity link to an updated bandwidth allocation”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005)


Regarding claim 5,  Paramsivam doesn’t teach the network condition comprises a reduction in bandwidth to the plurality of virtual channels, and wherein changing the allocation of network resources includes disabling a first virtual channel from the plurality of virtual channels.
Almasamou teaches wherein the network condition comprises a reduction in bandwidth to the plurality of virtual channels, and wherein changing the allocation of network resources includes disabling a first virtual channel from the plurality of virtual channels (see para 0087 “The connectivity link change instruction can include a request for a connectivity link bandwidth change, which can include a bandwidth downgrade, removal of a connectivity link”; see para 0088 “The requested connectivity link bandwidth change(s) can be applied”) .
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005)

6.     Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paramsivam (US 20170317932 A1) and Almasamoum (US 20200313970 A1) in view of Sturrock (US 2006/0039350 A1) and further in view of Mutya (US 2014/0274006 A1).

Regarding claims 8, 16, Modified Paramsivam doesn’t teach changing the allocation of network resources includes disabling a first virtual channel from the plurality of virtual channels or reducing an allocation of bandwidth to the first virtual channel. 
Almasamoum teaches changing the allocation of network resources includes disabling a first virtual channel from the plurality of virtual channels or reducing an allocation of bandwidth to the first virtual channel. (see para 0087 “The connectivity link change instruction can include a request for a connectivity link bandwidth change, which can include a bandwidth downgrade, removal of a connectivity link”; see para 0088 “The requested connectivity link bandwidth change(s) can be applied”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005).
Modified Paramsivam doesn’t teach the network condition comprises a link failure.
Mutya teaches the network condition comprises a link failure  (see para 0051 “the wireless device may receive or monitor present network conditions of the first network, such as radio channel conditions… In determination block 308, the wireless device may determine whether a radio channel failure condition”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the network condition comprises a link failure in the system of modified Paramsivam. The motivation is to determine network/ service type  (Mutya: see para 0045).


7.     Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paramsivam (US 20170317932 A1) and Almasamoum (US 20200313970 A1) in view of Sturrock (US 2006/0039350 A1) and further in view of Jiang (US 2019/0268921 A1).

Regarding claim 9, Modified Paramsivam doesn’t teach wherein the network condition comprises an increase in at least one of latency or packet loss to the plurality of virtual channels, and wherein updating the packet transmission configuration comprises changing at least one of the plurality of virtual channels from a first transmission mode to a second transmission mode that is more lossy than the first transmission mode.
Jiang (US 2019/0268921 A1) teaches wherein the network condition comprises an increase in at least one of latency or packet loss to the virtual channels, and wherein updating the packet transmission configuration comprises changing at least one of the plurality of virtual channels from a first transmission mode to a second transmission mode that is more lossy than the first transmission mode. (see para 0014 “one time of transmission of the first bit block can employ one transmission mode only, thus reducing transmission efficiency or increasing transmission latency.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmission mode that is more lossy in the system of modified Paramsivam. The motivation is to reducing transmission efficiency (Jiang: see para 0014)

8.       Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paramsivam (US 20170317932 A1) and Almasamoum (US 20200313970 A1) in view of Sturrock (US 2006/0039350 A1) and further in view of Krishna (US 20170026980)

Regarding claim 6, Modified Paramsivam doesn’t teach wherein the first channel is selected from a list or priority-related order of virtual channels to disable. 
Krishna (US 20170026980) teaches wherein the first channel is selected from a list or priority-related order of virtual channels to disable. (See para 0010 “the lower priority devices may have their bandwidth reduced,or may be requested to transfer to another communications such as another access point”; see par a0018 “reducing includes disassociating a low-priority category wireless client device”) bandwidth reduced,or may be requested to transfer to another communications such as another access point is interpreted as channel was disabled].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the channel is priority-related order of virtual channels to disable in the system of Paramsivam. The motivation is to stop data transmission associated with the bandwidth (Krishna: see para 0018)

Regarding claims 7, 15, Modified Paramsivam doesn’t teach changing the allocation of network resources includes applying a bandwidth cap to at least one of the virtual channels.
Krishna teaches changing the allocation of network resources includes applying a bandwidth cap to at least one of the virtual channels. (see para 0016 “upon determining that the actual amount of wireless resources used by low-priority category wireless client devices exceeds a threshold amount, the actual amount of wireless resources used may be reduced.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the bandwidth cap in the system of modified Paramsivam. The  motivation is to disassociating bandwidth from the client (Krishna: See para 0018)

Regarding claim 14,  Paramsivam doesn’t teach the network condition comprises a reduction in bandwidth to the plurality of virtual channels, and wherein changing the allocation of network resources includes disabling a first virtual channel from the plurality of virtual channels; wherein the first channel is selected from a list or priority-related order of virtual channels to disable.
Almasamou teaches wherein the network condition comprises a reduction in 
resources includes disabling a first virtual channel from the plurality of virtual channels (see para 0087 “The connectivity link change instruction can include a request for a connectivity link bandwidth change, which can include a bandwidth downgrade, removal of a connectivity link”; see para 0088 “The requested connectivity link bandwidth change(s) can be applied”) .
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the updating the transmission configuration in the system of Paramsivam. The motivation is to provide flexible and efficient virtual private network. (Almasamou: see para 0005).
Modified Paramsivam doesn’t teach wherein the first channel is selected from a list or priority-related order of virtual channels to disable. 
Krishna (US 20170026980) teaches wherein the first channel is selected from a list or priority-related order of virtual channels to disable. (See para 0010 “the lower priority devices may have their bandwidth reduced,or may be requested to transfer to another communications such as another access point”; see par a0018 “reducing includes disassociating a low-priority category wireless client device”) bandwidth reduced,or may be requested to transfer to another communications such as another access point is interpreted as channel was disabled].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the channel is priority-related order of virtual channels to disable in the system of Paramsivam. The motivation is to stop data transmission associated with the bandwidth (Krishna: see para 0018)

9.       Claims 2, 3, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paramsivam (US 20170317932 A1) and Almasamoum (US 20200313970 A1) in view of Sturrock (US 2006/0039350 A1) and further in view of Collins (US 2002/0073061)

Regarding claim 2, 11, 18, Modified Paramsivam doesn’t teach updating the packet transmission configuration comprises changing a packet transmission mode of at least one of the plurality of virtual channels, from a first mode to a second mode that is more bandwidth efficient than the first mode.
Collins (US 2002/0073061) teaches wherein updating the packet transmission configuration comprises changing a packet transmission mode of at least one of the plurality of virtual channels, from a first mode to a second mode that is more bandwidth efficient than the first mode. (see para 0014 “By determining the network conditions of the network that couples the client and server agents, the server agent can adjust its processing rate from the first rate to a second rate in response to a change in the network conditions….the encoding technique used while processing the graphical data by the server agent at the first rate can be modified to a second encoding scheme/technique in response to changes in the network conditions”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the changing the transmission mode form the first mode to the second mode in the system of modified Paramsivam. The motivation is to improve the performance of the system (Collins: see para 0005)

Regarding claim 3, 12, 19, Modified Paramsivam doesn’t teach changing from the first mode to the second mode comprises changing one of the plurality of virtual channels from a H.264 graphics mode to a Thinwire+ graphics mode.
	Collins teaches changing from the first mode to the second mode comprises changing one of the plurality of virtual channels from a H.264 graphics mode to a Thinwire+ graphics mode. (see para 0014 “the encoding technique used while processing the graphical data by the server agent at the first rate can be modified to a second encoding scheme/technique in response to changes in the network conditions”; see para 0040 “encodes graphical data associated with the command and the application program 158 (step 204), compresses the encoded graphical data (step 206)”)[ since its known the art that H.264 and Thinwire+ use different encoding, therefore its design choice to switch among the mode.]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the changing the transmission mode form the first mode to the second mode in the system of modified Paramsivam. The motivation is to improve the performance of the system (Collins: see para 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        /ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416